DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 01/14/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1, 3-4, 7-22, 24-27 and 31 are currently under examination. Claims 2 and 35-37 are cancelled.
Priority
Priority claiming the benefit of US Provisional Application 61/727,997, filed 11/19/2012 and claims benefit of US Provisional Application 61/728,006, filed 11/19/2012, is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS documents have been fully considered by the examiner.
Response to Arguments
Applicant’s responses and arguments filed 01/14/2021 claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of new subject matter with the limitations “a beam director configured to direct a light beam having an optical center axis" and “an acoustic data collection subsystem comprising an ultrasonic transducer having a distal end and a proximal end” and “and wherein the beam director and the ultrasonic transducer are axially displaced such that the beam director is disposed completely between the second end of the radiopaque marker and the proximal end of the ultrasonic transducer and such that the optical center axis and the acoustic center axis are spaced from one another in the axial direction a distance between about 300 to about 500 microns” changing the scope of the claims, in order to clarify the claim. The last amended limitation is introduced from the subject matter previously presented in claim 2 as “an axial displacement between the beam director and the ultrasonic transducer ranges from about 300 to about 500 microns”.
Applicant argues (on pages 9-10) that the examiner used an argument of “Arbitrary Design Consideration” for dimensioning the used optical and ultrasound transducers since the instant application is describing the necessity of avoiding the overlap of the optical beam and ultrasound beam with the use of a distance between the two optical and ultrasonic beams.
In response, the examiner has been considering the sizing of the two optical and ultrasonic transducer with workable with miniaturization of each of these two transducers working for performing each function of the claimed optical and ultrasonic transducers, wherein the size of the optical beam director of Mao leads to the optical beam axis being at 0.106 mm from the edge of the optical edge and wherein the miniature ultrasound transducer of Herickhoff with a size of 0.35mm would lead to a distance of the working ultrasonic beam axis at 0.175 mm from it edge rendering the minimum distance between the two optical and ultrasonic beams would have been In re Alter, 105 USPQ 233 (C.C.P.A. 1955). The motivation would have been to provide an offset distance between the US transducer and the optical sensor to minimize unwanted parasite reflections, as suggested by Schmitt ([0038]). Therefore, the examiner is not anymore relying upon an “arbitrary design consideration” to arrive to the claimed design device as described in the independent claims. 

Applicant argues (on pages 10-11) that Yin does not provide any motivation to combine Mao and Herickhoff elements since Yin is considering the reduction of the size of the optical and ultrasonic elements but is not considering the variation of the distance between these two elements.
In response, the examiner is considering the previous teachings as presented with Mao, Herickhoff, and Yin and Courtney above with the optimization of the axial displacement as suggested by the working miniaturized elements of Mao and Herickhoff as combined according to Yin and to Courtney to place them within the axial displacement being within an overlapping range of about 275 microns to about 450 microns with the motivation as reported above. Furthermore, considering the alternative consideration as rejection as presented above with the teaching of Yin and Courtney only, the motivation of placing both elements in position as taught by Courtney would have been to minimize the artifacts of reflection signals as suggested by Schmitt ([0038]).

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following rejections are new rejections necessitated by amendment.
Claims 1, 3, 4, 7, 8, 10-12, 14-18, 20-22, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yin et al. (2011 J.Biomed.Optics 16:060505-1 – 060505-3; Pub.Date 06/2011), with the evidential reference Ketterling et al. (2006 IEEE Trans. Ultrason. Ferroelec. Freq. Cont. 53:1376-1380; Pub.Date 07/2006), in view of Courtney et al. (U.S. Patent No 20080177183 A1; Pub.Date 07/24/2008; Fil.Date 01/22/2008) in view of Chomas et al. (USPN 20110137399 A1; Pub.Date 06/09/2011; Fil.Date 12/01/2010) and in view of Schmitt et al. (U.S. Patent 20110172511 A1; Pub.Date 07/14/2011; Fil.Date 03/18/2011).
Under the broadest reasonable interpretation, claim 1 recites the same limitations than claim 20, with claim 20 being narrower than claim 1 with the beam director and a portion of the optical fiber being disposed within the channel in the elongate section of the backing material support. 
Regarding claims 1, 20, Yin discloses an intravascular imaging device (Title and abstract) reading on an image data collection system comprising:  combined OCT/IVUS probe (Fig.1) reading on a data collection probe, comprising: a sheath (Fig. 1a FEP tube) [... a torque wire; a radiopaque marker comprising a first end and a second end, the first end attached to the torque wire...] ; a probe tip: comprising backing material (Fig. 1a top and side view of Polyimide tube  support (Fig. 1a front and side views, tube supporting the transducer and the optical imaging, p.060505-1 col.2 last ¶ to p.060505-2 col.1 1st  ¶) comprising: an ultrasound absorbing material (p.060505-1 col.2 last ¶ to p.060505-2 col.1 1st  ¶ polyimide tube, as previously discussed as known as a backing material as taught by Ketterling and with Yin suggesting the polyimide tube to have ultrasound absorbing properties since Yin removes the polyimide tube portion from the front of the ultrasound and optical transducers to allow the ultrasound beam and the optical beam to reach the tissue, broadly reading or at least suggesting that the polyimide tube does have some ultrasound absorbing properties), an elongate section defining a channel (Fig.1a front view and side view  with the polyimide tube with the optical elements –prism, GRIN lens, optic fiber and glass tube- being placed within the lumen of the polyimide tube) […an angled support section adjacent the elongate section, wherein a distal end of the channel is defined by the ultrasound absorbing material forming the angled support section...]; an optical data collection subsystem comprising an optical fiber and a beam director to direct a light beam having an optical center axis (Fig.1a Prism with GRIN lens and optic fiber with light beam and axis and optical center axis in Fig.1a at the origin point of the red light beam on the prism going up),  […the beam director angled to direct the light beam at an angle ranging from 5 degrees to 20 degrees relative to a normal of a longitudinal axis of the optical fiber...]; an acoustic data collection subsystem (set of the ultrasound transducer with backing structure as p.060505-1 col.2 last ¶ to p.060505-2 col.1 1st  ¶ polyimide tube, as previously discussed as known as a backing material) comprising an ultrasonic transducer having a distal end and a proximal end , the acoustic data collection system comprising an ultrasonic transducer configured to generate an acoustic wave having an acoustic center axis (Fig. 1a transducer was fixed in the proximal end of the end wall of the polyimide tube with the the ultrasonic transducer and angled to direct an acoustic wave having an acoustic center axis at an angle ranging from 5 degrees to 15 degrees relative to the normal of the longitudinal axis of the optical fiber, wherein the probe tip, the radiopaque marker, and the torque wire are disposed in the sheath, and wherein the beam director and the ultrasonic transducer are axially displaced such that the beam director is  disposed completely between the second end of the radiopaque marker and the ultrasonic transducer and such that the optical center axis and the acoustic center axis are spaced from one another in the axial direction a distance between about 300 to about 500 microns...].
Yin further teaches the beam director and a portion of the optical fiber placed within the polyimide tube (Fig. 1a prism, GRIN lens and optic fiber within polyimide tube) as claimed in claim 20.
Yin teaches also that the beam director and the ultrasound transducer are spaced along the longitudinal axis of the probe (Fig.1) therefore with the beam director disposed completely...spaced from the proximal end of the ultrasonic transducer. Yin teaches also (Fig.1) that the beam directors for the ultrasound beam and for the optical beam direct the beams parallel and to the same direction relative to the longitudinal axis of the probe and the optical fiber.
Yin and Ketterling do not teach specifically a torque wire; a radiopaque marker comprising a first end and a second end, the first end attached to the torque wire; an angled support section adjacent the elongate section, wherein a distal end of the channel is defined by the ultrasound absorbing material forming the angled support section; the beam director angled to direct the light beam at an angle ranging from 5 degrees to 20 degrees relative to a normal of a longitudinal axis of the optical fiber; the ultrasonic transducer supported by the angled support section and angled to direct an acoustic beam at an angle ranging from 5 degrees to 15 degrees relative to the normal of the longitudinal axis of the optical fiber; wherein the probe tip, the radiopaque marker, and the torque wire are disposed in the sheath, and wherein the beam director and the ultrasonic transducer are axially displaced such that the beam director is  disposed completely between the second end of the radiopaque marker and the ultrasonic transducer and such that the optical center axis and the acoustic center axis are spaced from one another in the axial direction a distance between about 300 to about 500 microns.
However, Courtney discloses within the same field of endeavor different designs of IVUS-OCT devices (Title and abstract and Figs.4a-4l for various designs of side combined imaging, each with the use of a backing material as defined in [0141] and Fig.4j backing 435 for the specific use for minimizing back reflection from the optical element, including the optical beam director prism 397 placed below the acoustic transducer 402 in Figs.4a-4l) using rotary shaft as torque cable/wire for effecting the pull-back of the imaging device as conventional in the art ([0010]-[0011] and within Courtney devices [0237] and Figs. 26a-26c torque shaft/cable 451 within the sheath 453) therefore Courtney teaching the use of a torque wire, with the torque wire and the tip of the probe disposed in the sheath (Fig.2 sheath 48 over the tip and torque wire), with the description of a probe with both transducer and beam director being aligned and angled at any angle (Fig.4k and [0141]-[0143]) capable to minimize back reflections from the sheath that surrounds the probe (Fig. 1 sheath #48 surrounding the imaging system [0142] and probe with imaging elements at the tip as in [0237] and Figs. 26a-26c) the transducer being disposed above the optical prism (Fig.4k transducer #402, optical prism or optical beam director #397), wherein the backing support for the transducer is angled relative to the optical fiber axis (Fig.4k), which broadly read on a backing with an angled support section adjacent the elongate section, wherein a distal end of the channel is defined by the ultrasound absorbing material forming the angled support section, the ultrasonic transducer disposed above the optical data collection subsystem and the probe tip disposed in the sheath. Additionally, Courtney teaches the minimization of the artefact reflections from the sheath can be achieved using angles of a few degrees ([0142]) relative to the normal direction to the longitudinal axis of the probe ([0142]). Furthermore Courtney similarly to Yin teaches the design of directing the optical beam and the the beam director angled to direct the light beam at an angle [ ...ranging from 5 degrees to 20 degrees...] relative to a normal of a longitudinal axis of the optical fiber; [...the ultrasound transducer supported by the angled support section and...] the transducer angled to direct an acoustic beam at an angle [...ranging from 5 degrees to 20 degrees...] relative to the normal of a longitudinal axis of the optical fiber.
Therefore it would have been obvious for one person of ordinary skill in the art at the time of the invention to have modified the apparatus of Yin and Ketterling with a torque wire, with the torque wire disposed in the sheath and a backing an angled support section adjacent the elongate section, wherein a distal end of the channel is defined by the ultrasound absorbing material forming the angled support section, the ultrasonic transducer disposed above the optical data collection subsystem and wherein the probe tip and the torque wire are disposed in the sheath, and with the beam director angled to direct the light beam at an angle relative to a normal of a longitudinal axis of the optical fiber; ... the transducer angled to direct an acoustic beam at a similar angle relative to the normal of a longitudinal axis of the optical fiber, since one of ordinary skill in the art would recognize that using a torque wire was routine and conventional in the art for performing pull-backs for intravascular imaging as taught by Courtney and using an angled support for the transducer relative to longitudinal axis of the imaging probe corresponding to the optical fiber axis placing the transducer above the optical prism directing the optical beam and the probe having a complete sheath and transparent windows to cover the transducer and the optical sensor elements of the probe at the distal tip and covering the remaining probe tip with that sheath was routine and conventional in the art as taught by Courtney and directing the optical beam and the ultrasonic beam parallel and in the same direction relative to the longitudinal axis of the probe was also known in the art as taught by Courtney. One of ordinary skill in the art would 
Yin, Ketterling and Courtney does not teach specifically a radiopaque marker comprising a first end and a second end, the first end attached to the torque wire; the beam director angled to direct the light beam at an angle ranging from 5 degrees to 20 degrees relative to a normal of a longitudinal axis of the optical fiber; the ultrasound transducer supported by the angled support section and angled to direct an acoustic beam at an angle ranging from 5 degrees to 20 degrees relative to the normal of a longitudinal axis of the optical fiber; wherein the radiopaque marker, is disposed in the sheath and wherein the beam director and the ultrasonic transducer are axially displaced such that the beam director is  disposed completely between the second end of the radiopaque marker and the ultrasonic transducer and such that the optical center axis and the acoustic center axis are spaced from one another in the axial direction a distance between about 300 to about 500 microns. 
However, Chomas teaches within the same field of endeavor of intravascular surgical procedures (Title and abstract) the use of radiopaque marker band to mark the position of the guide wire (Figs. 48 and 49 and [0115]-[0116] radiopaque marker 2962 adjacent to the distal end 2960b of the wire 2960 for the purpose of placing the wire relative to the microcatheter 2901 and being visualized by fluoroscopy or X-ray imaging during the medical procedure, for the location of the wire and therefore the microcatheter relative to the body or tissue of the patient; the size of the radiopaque element attached to the wire is smaller than the lumen of the first microcatheter and therefore reads on the radiopaque marker as disposed within the microcatheter, the radiopaque band surrounding the cylindrical wire/shaft at a given distance from the tip of the wire/shaft 2960) wherein the radiopaque marker comprising a first end and a second end, the first end attached to the directing wire and the radiopaque marker disposed within the microcatheter in combination with the teaching of Yin, Ketterling and Courtney suggest a radiopaque marker comprising a first end and a second end, the first end attached to the torque wire and the radiopaque marker disposed in the sheath as claimed.
Therefore it would have been obvious for one person of ordinary skill in the art at the time of the invention to have modified the apparatus of Yin, Ketterling and Courtney with a radiopaque marker comprising a first end and a second end, the first end attached to the torque wire and the radiopaque marker disposed in the sheath, since one of ordinary skill in the art would recognize that using a radiopaque marker within a catheter sheath attached to a directing wire or shaft was known in the art as taught by Chomas and since the examiner note that the sheath of a catheter is commonly known to be radiotransparent or non-visible to fluoroscopy imaging and would not affect the visibility of the radiopaque maker attached to the torque wire with the sheath surrounding the torque wire/cable and the radiopaque marker. One of ordinary skill in the art would have recognize this modification to provide expected results since both Chomas and Yin teaches using directing shaft or wire for intravascular medical procedure. The motivation would have been to allow the probe to be guided using fluoroscopic image guidance during the minimal interventional procedure, as suggested by Chomas ([0120] easy visualization).

Yin, Ketterling, Courtney and Chomas do not teach specifically the beam director angled to direct the light beam at an angle ranging from 5 degrees to 20 degrees relative to a normal of a longitudinal axis of the optical fiber; the ultrasound transducer angled and supported by the angled support section and the transducer angled to direct an acoustic beam at an angle ranging from 5 degrees to 20 degrees relative to the normal of a longitudinal axis of the optical fiber; wherein the beam director and the ultrasonic transducer are axially displaced such that the beam director is disposed completely between the second end of the radiopaque marker and the ultrasonic transducer and such that the optical center axis and the acoustic center axis are spaced from one another in the axial direction a distance between about 300 to about 500 microns .
However, Schmitt teaches the combined optical and ultrasound imaging device and methods with a rotating ultrasound and optical transducers (Title and abstract, Fig. 1A #12 and 14). Schmitt teaches also that the configuration of the transducers are angled to minimize the parasitic reflections from the sheath or windows ([0038]) where the angle is exemplified as 10 degree from the normal direction from the longitudinal axis of the probe (Fig. 1A angles ab and ob and [0052]). Additionally, as previously discussed with the teachings of Courtney, Courtney teaches the design of orienting the optical beam and the ultrasonic beam as parallel with the same direction and also angled relative to the longitudinal axis of the optical fiber (Figs.4k and 16b) therefore making obvious the rearrangement of the transducer of Schmitt by flipping 180° Schmitt ultrasonic transducer to align the optical beam and the ultrasonic beam as parallel and with the same direction but spaced along the longitudinal axis of the probe as taught by Courtney and Yin, which therefore reads on which reads on the beam director angled to direct the light beam at an angle ranging from 5 degrees to 20 degrees relative to a normal of a longitudinal axis of the optical fiber; and the transducer angled to direct an acoustic beam at an angle ranging from 5 degrees to 20 degrees relative to the normal of a longitudinal axis of the optical fiber.  
Additionally, Schmitt teaches the placement of the beam director relative to the US transducer and the end of the torque cable (Fig.1A #12 at the tip, #14 in between #12 and distal end of #22 torque wire on Fig.1B end of the torque cable being far from the prism 14). Therefore having the teachings of Chomas for the placement of the radiopaque marker band at a known given distance from the distal end of the wire/shaft/cable for navigation, one of ordinary skill in the art would have recognize that the combination of Chomas and Schmitt teaches the beam director disposed beyond the second end of the radiopaque marker as claimed.
the beam director angled to direct the light beam at an angle ranging from 5 degrees to 20 degrees relative to a normal of a longitudinal axis of the optical fiber; the ultrasound transducer angled and supported by the angled support section and the transducer angled to direct an acoustic beam at an angle ranging from 5 degrees to 20 degrees relative to the normal of a longitudinal axis of the optical fiber; and  the beam director disposed beyond the second end of the radiopaque marker, since one of ordinary skill in the art would recognize that configuring the ultrasound transducer and the optical transducer to direct the acoustic beam and the optical beam within a range of 5 to 20 degree from the same normal direction to the longitudinal axis of the probe was routine and conventional in the art as taught by Schmitt and Courtney and placing the radiopaque marker on the torque cable away from the optical beam director was also known in the art as taught by Chomas and Schmitt . One of ordinary skill in the art would have recognize this modification to provide expected results since both Schmitt and Yin teaches imaging with IVUS and OCT techniques with an intravascular probe. The motivation would have been to allow the probe to orient the acoustic and optical beams at angles to minimize the reflections from the surrounding sheath, as suggested by Schmitt ([0038]) and since positioning the beam director in between the US transducer and the end of the torque shaft/wire as taught by Chomas and Schmitt. Additionally, it is well known in the art to specify optimal orientation angles for the beams. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify the angle for the two optical and ultrasound beams in a range of 5 to 20 degree, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Alter, 105 USPQ 233 (C.C.P.A. 1955). The motivation would have been to provide an offset distance between the US transducer and the optical sensor as suggested by Schmitt ([0038]) and 
Additionally, Courtney teaches the design of placing the optical beam director side by side with the ultrasound transducer (Fig.11) as applied to the optical beam director and the ultrasound transducer. Since Yin is teaching the size of the optical beam director being sized of 0.3 mm x 0.3 mm therefore the optical director having the optical beam axis distanced about 150 microns from the edge of the optical beam director and the ultrasound transducer having the size of 0.5 mm x 0.5 mm teaching that the ultrasound beam axis being distanced about 250 microns from the edge of the ultrasound transducer edge, the teaching of Courtney is teaching the working design of placing the two elements ultrasound transducer and the optical beam director side by side without changing the concern of Yin of minimizing the sizes of these two elements, the axial displacement would therefore be defined/designed as being about 400 microns (addition of the two distances of the axes to the edges of the elements such as about 175 microns plus about 250 microns) which is anticipating the claimed range of about 300 microns to about 500 microns therefore the teachings of Courtney and of Yin reading on wherein the beam director and the ultrasonic transducer are axially displaced such that the beam director is disposed completely between the second end of the radiopaque marker and the ultrasonic transducer and such that the optical center axis and the acoustic center axis are spaced from one another in the axial direction a distance between about 300 to about 500 microns. 
Therefore it would have been obvious for one person of ordinary skill in the art at the time of the invention to have modified the apparatus of Yin, Ketterling, Courtney and Chomas with wherein the beam director and the ultrasonic transducer are axially displaced such that the beam director is disposed completely between the second end of the radiopaque marker and the ultrasonic transducer and such that the optical center axis and the acoustic center axis are spaced from one another in the axial direction a distance between about 300 to about 500 microns, since one of ordinary skill in the art would recognize that placing the ultrasound transducer and the 

Regarding the dependent claims 3, 4, 7, 8, 10-12, 14-18, 21, 22, 25, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Yin, Ketterling, Courtney, Chomas and Schmitt.
Regarding claims 3 and 16, in this case, the position of the two conductors (e.g. the optical fiber in between and below the conductors) is considered to be an arbitrary design parameter and Applicant has not disclosed that this particular limitation provides an unexpected result or in any way further limits the function of the claimed process.  Therefore, at the time the invention was made, one of ordinary skill in the art would have expected that the method made obvious by Yin, Ketterling, Courtney, Chomas and Schmitt could have applied to the conductors in communication with the transducer with the optical fiber in between and below the conductors, as claimed, because Courtney discloses the conductors for the transducer of an IVUS-OCT device being separated on each side of the transducer (Fig. 7e #400) and being placed on both sides of the optical beam axis (Fig. 7e #428) or being above the optical fiber (Figs.4c, 4k) as a matter of arbitrary design consideration with both conductors being group together, while Schmitt teaches the conductors as being within some sections placed within the torque wiring/shaft (Fig. 1A , wherein sections of each of the first conductor and the second conductor are disposed within the radiopaque marker and torque wire as claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Courtney. The motivation would have been to place the conductors to avoid interference between the signals and between the outside electrical noise with the presence of the metallic shaft and radiopaque marker as a Faraday cage.
Regarding claims 4 and 21, Yin teaches the use of a prism as part of the optical data collection subsystem (Fig.1a) and an ultrasound transducer (Fig.1 and p.060505-2 col.1) placed in the polyimide tube defining an elongate section from the ultrasound absorbing material (backing) therefore Yin teaches the absorbing material with the polyimide tube forming an elongate section with a channel (Fig. 1a) which reads on the limitations of claims 4 and 21.
Regarding claim 7, as discussed for claims 1 and 20, Yin, Ketterling, Courtney, Chomas and Schmitt teach the optical beam and ultrasound beam are directed at an angle within the range of 5 to 20 degree relative to the normal direction of the longitudinal axis which is parallel to the surface of the sheath and window. Therefore, the angle impinging on the sheath will be 90 degree minus the angles with the normal direction, which provide therefore a range of 85 to 70 degree in order to minimize the reflections from the sheath.
Regarding claim 8, Courtney discloses an IVUS data acquisition system ([0003]) which is known by a person of ordinary skill in the art to be the limiting part of the combination OCT-IVUS system regarding data acquisition due to the difference between the propagation rates of the light or of the sound. Courtney discloses transducer at low frequency such 3MHz leading to acquisition prima facie case of obviousness” for the range of acquisition rates for the OCT/IVUS probe being between 6MHz and 12MHz (see MPEP 2144.05 I) as for claim 8.
Regarding claim 10, since the torque shaft and the tip of the probe including the US transducer are rotating together due to the function of the rotating shaft as Courtney summarized the prior art ([0014]-[0045]), the tip of the probe is known to be mechanically attached to the torque wire/shaft, and since Chomas teaches that the radiopaque marker band is attached to the directing wire as previously discussed, it would have been therefore obvious to have the radiopaque maker band attached to the torque wire/shaft to be attached at a known distance from the distal end of the torque wire/shaft and therefore being mechanically attached to the probe tip in order to navigate/track the location of the probe tip or US transducer and optical beam director relative to the tissue of the patient, as for claim 10.
Regarding claims 11, 12, 15, Yin also discloses:
the probe tip has an end face that includes a curved boundary (Fig. 1a where the polyimide tube has an outer diameter of 0.41mm p.060505-2 col.1 line 3-6) as in claim 11;
the beam director directs the light beam in a first direction and the ultrasound transducer directs the acoustic wave in the first direction, wherein the light beam and the acoustic wave are separated by a distance (Fig. 1a) with Schmitt (Fig. 1A) and Courtney (Fig. 4k) teaching the beams being parallel and Courtney teaching the beams directed along the same direction (Fig. 4k) as in claim 12;
the beam director and the ultrasound transducer are positioned such that beams generated by each of them are parallel (Fig. 1a where optical and ultrasound beams are parallel). Courtney teach the same (Fig.4k and ([0143]) and Schmitt also (Fig. 1A), as set forth above, as in claim 15.
In re Alter, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claims 17, 22, Yin teaches the transducer placed on the backing material having a surface emitting ultrasound wave as in claims 1, 20.  Yin, Ketterling, Courtney, Chomas and Schmitt teach the transducer having a surface angled at an arbitrary angle as discussed above for claim 1 therefore having the surface angled to direct the ultrasound wave at an angle that ranges.
 Regarding claim 18, Yin discloses the acoustic transducer and the beam director are positioned coaxially to one another (p. 060505-1, col.2 paragraph 3 Materials and Methods lines 10-11).

Claims 9 and 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yin et al. (2011 J.Biomed.Optics 16:060505-1 – 060505-3; Pub.Date 06/2011), with the evidential reference Ketterling et al. (2006 IEEE Trans. Ultrason. Ferroelec. Freq. Cont. 53:1376-1380; Pub.Date 07/2006), in view of Courtney et al. (U.S. Patent No 20080177183 A1; Pub.Date 07/24/2008; Fil.Date 01/22/2008) in view of Chomas et al. (USPN 20110137399 A1; Pub.Date 06/09/2011; Fil.Date 12/01/2010), and in view of .
Yin, Ketterling, Courtney, Chomas and Schmitt teach an apparatus as set forth above. 
Yin, Ketterling, Courtney, Chomas and Schmitt do not specifically teach the motor is configure to retract the probe tip at a pullback rate that ranges from 18 mm/second to 50 mm/second as in claim 9.
Yin, Ketterling, Courtney, Chomas and Schmitt do not specifically teach the motor Is configure to rotate the data collection probe at a rate of rotation that ranges from 100Hz to 200Hz as in claim 13.
Schmitt teaches the generic use of a motor to achieve the pull-back step for imaging ([0045]). Tearney teaches a catheter with an imaging probe (abstract and Fig.2A) capable of rotating and providing IVUS ([0044]) or Optical imaging ([0035]). Additionally, Tearney teaches a motor pull-back rates from 1mm/s to 100mm/s with preferential rates of 10mm/s or 30mm/s ([0020]) which “discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness” for the time period for the physical co-registration of the ultrasound and the optical beams for pull-back rates in the range of 18 to 50mm/s (see MPEP 2144.05 I) as for claim 9.
Therefore it would have been obvious for one person of ordinary skill in the art at the time of the invention to have modified the apparatus of Yin, Ketterling, Courtney, Chomas and Schmitt, to have a pullback motor pulling at a rate within the range of 18 to 50mm/s with rotation rate range of 100 to 200Hz for acquiring data at rates between 6 to 
Additionally, Tearney teaches a catheter with an imaging probe (abstract and Fig.2A) capable of rotating and providing IVUS ([0044]) or Optical imaging ([0035]). To these applications, Tearney teaches the use of a sheath (Fig.2A 208) within which the tip of the imaging probe and the body of the probe are disposed (Fig.2A and [0042]). Tearney discloses also the catheter and shaft being capable to achieve rotation rates up to 1000Hz ([0020]) with preferential rotation rates for the IVUS and OCT probe of about 10 to about 100Hz ([0046]) which “discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness” for the range of rotation rate of the data collection probe in the range from 100 to 200Hz (see MPEP 2144.05 I) as for claim 13.
Therefore it would have been obvious for one person of ordinary skill in the art at the time of the invention to have modified the apparatus of Yin, Ketterling, Courtney, Chomas and Schmitt, to have a pullback motor pulling with rotation rate range of 100 to 200Hz for acquiring data, since the choice of the pull-back rotation rate and the data acquisition were arbitrary design considerations as taught by Tearney. The artisan would have expected the modification to provide predictable results since Yin, Schmitt, Tearney and Courtney all teach the combination of IVUS and optical imaging such as OCT for 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Yin et al. (2011 J.Biomed.Optics 16:060505-1 – 060505-3; Pub.Date 06/2011), with the evidential reference Ketterling et al. (2006 IEEE Trans. Ultrason. Ferroelec. Freq. Cont. 53:1376-1380; Pub.Date 07/2006), in view of Courtney et al. (U.S. Patent No 20080177183 A1; Pub.Date 07/24/2008; Fil.Date 01/22/2008) in view of Chomas et al. (USPN 20110137399 A1; Pub.Date 06/09/2011; Fil.Date 12/01/2010), and in view of Schmitt et al. (U.S. Patent 20110172511 A1; Pub.Date 07/14/2011; Fil.Date 03/18/2011) as applied to claims 1, 3, 4, 7-8, 10-12, 14-18, 20-22, 25, and further in view of Hadjicostis et al. (U.S. Patent No 20090030312 A1) and further in view of Tsai  et al. (07/2011 Biomed. Optics Exp. 2:2438-2448). 
Yin, Ketterling, Courtney, Chomas and Schmitt teach an apparatus as set forth above.
Yin, Ketterling, Courtney, Chomas and Schmitt do not teach a resistance of the plurality of conductors ranges from about 5 ohms to about 20 ohms as in claim 19.
Hadjicostis discloses the use of an electrical conductor of gauge 46-54 AWG for providing the electric signal to the transducer ([0045] p.4 col.1 first line) which gauge 46 corresponds to a linear resistance of 4.2 Ohm/feet. Tsai discloses a length for the sheath and torque wire of an IVUS-OCT device being three feet (p.2441 last line), corresponding to a resistance of 12.6 Ohms. Depending on the length of the endoscopic probe, from 1 
Therefore it would have been obvious for one person of ordinary skill in the art at the time of the invention to have adapted the apparatus of Yin, Ketterling, Courtney, Chomas and Schmitt by using gauge 46 AWG electrical wires for conductors connecting the transducer to the monitoring unit as taught by Hadjicostis to have the conductor wires being wrapped around the optic fiber to allow flexibility and save space within the endoscope tubing. It would have been also obvious for one person of ordinary skill in the art at the time of the invention to have modified the apparatus of Yin, Ketterling, Courtney, Chomas and Schmitt by using a length of at least 3 feet of conductor wire as taught by Tsai to have a set of conductors of total resistance of 12 to 20 Ohms in order to adapt the driving electric generator sending the ultrasound electric signals to stimulate the transducer at the right power level.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yin et al. (2011 J.Biomed.Optics 16:060505-1 – 060505-3; Pub.Date 06/2011), with the evidential reference Ketterling et al. (2006 IEEE Trans. Ultrason. Ferroelec. Freq. Cont. 53:1376-1380; Pub.Date 07/2006), in view of Courtney et al. (U.S. Patent No 20080177183 A1; Pub.Date 07/24/2008; Fil.Date 01/22/2008) in view of Chomas et al. (USPN 20110137399 A1; Pub.Date 06/09/2011; Fil.Date 12/01/2010), and in view of Schmitt et al. (U.S. Patent 20110172511 A1; Pub.Date 07/14/2011; Fil.Date 03/18/2011) as applied to claims 1, 3, 4, 7-8, 10-12, 14-18, 20-22, 25, and further in view of Magnin et al. (U.S. Patent No 20110251487 A1; Pub.Date 10/13/2011; Fil.Date 06/27/2011)) and in .
Yin, Ketterling, Courtney, Chomas and Schmitt teach an apparatus as set forth above.
Yin, Ketterling, Courtney, Chomas and Schmitt do not teach the pattern is a helical pattern having a helical pitch that ranges from between about 0.5 mm and about 1.5 mm, the helical pitch selected to balance noise reduction relative to torque wire flexibility as in claim 24.
However, Magnin discloses the pattern is a helical pattern having a helical pitch (Fig. 6A and [0058] lines 21-23) where the pattern is done to minimize the electrical interference between wires, such with the ultrasonic frequency and harmonics works. Additionally, Nash teaches an intravascular system (Title) with a drive guide wire having the helicoidal pattern (Fig.12 #308) with a pitch of about 0.04 inch corresponding to about 1mm ([0136]) the structure being designed to allow flexibility which is dependent on the wire and the pitch ([0137]). 
One of ordinary skill in the art would have recognized as obvious at the time of the invention that decreasing the pitch will limit the interference to the higher frequencies (having lower wavelengths) therefore to the higher harmonics of the signals with decreasing magnitudes with increasing harmonic order. Therefore the choice of the wire pitch would have been obvious as an arbitrary design consideration to choose the level of acceptable noise or interference as taught by Magnin. One of ordinary skill in the art would have also recognized as obvious at the time of the invention that the choice of the 
Therefore it would have been obvious for one person of ordinary skill in the art at the time of the invention to have modified the apparatus of Yin, Ketterling, Courtney, Chomas and Schmitt to wrap the electrodes of the transducer around the optic fiber in an helicoidally shape with a pitch within the range of 0.5 and 1.5mm, the helical pitch selected to balance noise reduction relative to torque wire flexibility since designing helicoidal wiring coils for catheter for electrical signal conduction was known in the art as taught by Magnin and by Nash. One of ordinary skill in the art would have expected this design could have been made with predictable results since Schmitt teaches the combination OCT/IVUS with helicoidal wiring. The motivation would have been to minimize the electronic interference for the ultrasound transducer and minimizing the introduction of noise in the signal acquisition as suggested by Magnin and Nash.
Therefore, as it is well known in the art to specify optimal conditions to minimize the noise and maximize the flexibility of the probe, it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify the optimum helical pitch for the probe between 0.5 and 1.5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Alter, 105 USPQ 233 (C.C.P.A. 1955).

Claims 26 and  27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caplan et al (U.S. Patent No 20090253989 A1), in view of Tearney et al. (USPN 20110178398 A1; Pub.Date 07/21/2011; Fil.Date 11/15/2010) and in view of Courtney et al. (U.S. .
Regarding claim 26, Caplan discloses method and system of collecting image data (title, abstract, [0005]) comprising:
rotating a probe tip comprising an optical beam director and an ultrasound transducer at a rate of rotation […] ([0039]); wherein the ultrasound transducer is positioned [...above the optical beam director in the probe and ...] completely distal to a distal end of the optical beam director (Fig.1 ultrasonic transducer 120 placed spaced from the optical beam director as set with lenses 124 and 126) 
transmitting incident optical and acoustic waves through a sheath (Fig. 1 sheath #114) using the optical beam director and ultrasound transducer, respectively; ([0035] for light and optical beam, [0036] for ultrasound transducer) […];
receiving optical and acoustic waves reflected from the wall using the optical beam director and ultrasound transducer, respectively; ([0035] for light and optical beam, [0036] for ultrasound transducer);
pulling the probe tip back through the blood vessel at a pullback rate […], ([0039]);
acquiring an OCT data set and an ultrasound data set in response to the received optical and acoustic waves reflected from the wall […]; ([0051] for structural analysis of the responses reflected from the vessel wall);
Defining an offset distance D corresponding to the distance between the optical center axis and the acoustic center axis and adapting the rotation rate and the pulling rate in order to align the optical data and the IVUS data ([0058]) which reads on the optical beam director and the ultrasound transducer are positioned such that they generate an optical beam and an acoustic wave having a distance between their respective center line axes […].
However, Caplan does not disclose the rate of rotation of 100 Hz to 200 Hz, wherein an angle of the light beam impinging on the sheath from the beam director is configured to be less than about 90 degrees and greater than about 70 degrees to reduce back reflections from the sheath, the pullback rate ranges from about 18 mm/second to about 50 mm/second and the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz and maintaining an axial displacement between the ultrasound transducer and the optical beam director such that the ultrasound transducer and the optical beam director do not overlap and such that a center axis of the optical wave and a center axis of the acoustic wave are spaced from one another in an axial direction a distance between displacement between optical beam and acoustic beam that ranges from about 300 microns to about 500 microns.
Tearney discloses the catheter and shaft being capable to achieve rotation rates up to 1000Hz ([0020]) with preferential rotation rates for the IVUS and OCT probe of about 10 to about 100Hz ([0046]). Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to modify the method of Caplan with a rate of rotation ranges from about 100 Hz to about 200 Hz, since using rotation rates for pullback imaging of 10 to 1000Hz was known in the art as taught by Tearney and since Tearney “discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness” for the range of rotation rate of the data collection probe claimed in the range from 100 to 200Hz (see MPEP 2144.05 I) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Alter, 105 USPQ 233 (C.C.P.A. 1955).
Additionally, Tearney teaches a motor pull-back rates from 1mm/s to 100mm/s with preferential rate of 30mm/s ([0020]). Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to modify the method of Caplan and Tearney prima facie case of obviousness” for the range of pullback rate of the data collection probe in the range about 30mm/s (see MPEP 2144.05 I) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Alter, 105 USPQ 233 (C.C.P.A. 1955). 
Caplan and Tearney do not teach wherein an angle of the light beam impinging on the sheath from the beam director is configured to be less than about 90 degrees and greater than about 70 degrees to reduce back reflections from the sheath, and the samples of OCT data and ultrasound data are acquired at a rate that ranges from about 6 MHz to about 12 MHz and maintaining an axial displacement between the ultrasound transducer and the optical beam director such that the ultrasound transducer and the optical beam director do not overlap and such that a center axis of the optical wave and a center axis of the acoustic wave are spaced from one another in an axial direction a distance between displacement between optical beam and acoustic beam that ranges from about 300 microns to about 500 microns.
Courtney discloses an IVUS data acquisition system ([0003]) which is known by a person of ordinary skill in the art to be the limiting part of the combination OCT-IVUS system regarding data acquisition due to the difference between the propagation rates of the light or of the sound. Courtney discloses transducer at low frequency such 3MHz leading to acquisition data rates, according to the Shannon sampling theorem for periodic signals known to the artisan, higher than at least 6MHz. 
Therefore it would have been obvious for a person of ordinary skills in the art at the time of the invention to modify the method of Caplan and Tearney with a data acquisition rate from about 6MHz to 12 MHz, since using data acquisition rates higher than 6MHz was known in the art as taught by Courtney and since Courtney discloses for the range of data acquisition rate prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP 2144.05 I) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Alter, 105 USPQ 233 (C.C.P.A. 1955).
Additionally, Courtney discloses different designs of IVUS-OCT devices (Title and abstract and Figs.4a-4l for various designs of side combined imaging, each with the use of a backing material as defined in [0141] and Fig.4j backing 435 for the specific use for minimizing back reflection from the optical element, including the optical beam director prism 397 placed below the acoustic transducer 402 in Figs.4a-4l) with the description of a probe with both transducer and beam director being aligned and angled at any angle (Fig.4k and [0141]-[0143]) capable to minimize back reflections from the sheath that surrounds the probe (Fig. 1 sheath #48 surrounding the imaging system [0142]) the transducer being disposed above the optical prism (Fig.4k transducer #402, optical prism or optical beam director #397), wherein the backing support for the transducer is angled relative to the optical fiber axis (Fig.4k), which broadly read on a backing with an angled support section adjacent the elongate section, wherein a distal end of the channel is defined by the ultrasound absorbing material forming the angled support section, wherein the ultrasonic transducer is positioned above the optical beam director in the probe tip in the sheath.
Additionally, Courtney teaches the minimization of the artefact reflections from the sheath can be achieved using angles of a few degrees ([0142]) relative to the normal direction to the longitudinal axis of the probe ([0142]). 
Caplan, Tearney and Courtney do not teach wherein an angle of the light beam impinging on the sheath from the beam director is configured to be less than about 90 degrees and greater than about 70 degrees to reduce back reflections from the sheath, and a distance of 250 to 500mivrons between the transducer centers or maintaining an axial displacement between the ultrasound transducer and the optical beam director such that the ultrasound transducer and the optical beam director do not overlap and such that a center axis of the optical wave and a center axis of the acoustic wave are spaced from one another in an axial direction a distance between displacement between optical beam and acoustic beam that ranges from about 300 microns to about 500 microns.
However, Schmitt teaches the combined optical and ultrasound imaging device and methods with a rotating ultrasound and optical transducers (Title and abstract, Fig. 1A #12 and 14). Schmitt teaches also that the configuration of the transducers are angled to minimize the parasitic reflections from the sheath or windows ([0038]) where the angle is exemplified as 10 degree from the normal direction from the longitudinal axis of the probe (Fig. 1A angles ab and ob and [0052]) which reads on the beam director angled to direct the light beam at an angle ranging from 5 degrees to 20 degrees relative to a normal of a longitudinal axis of the optical fiber; and the transducer angled to direct an acoustic beam at an angle ranging from 5 degrees to 20 degrees relative to a normal of a longitudinal axis of the optical fiber. Schmitt teaches the optical beam and ultrasound beam are directed at an angle within the range of 5 to 20 degree relative to the normal direction of the longitudinal axis which is parallel to the surface of the sheath and window. Therefore, the angle impinging on the sheath will be 90 degree minus the angles with the normal direction, which provide therefore a range of 85 to 70 degree in order to minimize the reflections from the sheath which reads on wherein transmitting incident optical and acoustic waves through a sheath using the optical beam director and ultrasonic transducer, respectively , wherein an angle of the light beam impinging on the sheath from the beam director is configured to be less than about 90 degrees and greater than about 70 degrees to reduce back reflections from the sheath.
Therefore it would have been obvious for one person of ordinary skill in the art at the time of the invention to have modified the method of Caplan, Tearney and Courtney with an angle of the light beam impinging on the sheath from the beam director is configured to be less than about In re Alter, 105 USPQ 233 (C.C.P.A. 1955).
Caplan, Tearney, Courtney and Schmitt do not teach maintaining an axial displacement between the ultrasound transducer and the optical beam director such that the ultrasound transducer and the optical beam director do not overlap and such that a center axis of the optical wave and a center axis of the acoustic wave are spaced from one another in an axial direction a distance between displacement between optical beam and acoustic beam that ranges from about 300 microns to about 500 microns.
Courtney teaches also that the offset between the US transducer and the optical beam director is minimal when for the center of the imaging planes of the IVUS and OCT images will be separated from one another by a distance of at least approximately half the length of the ultrasound transducer and half the length of the optical imaging elements ([0037]) with when considering the sizes of the conventional and routine US transducer of 400microns as taught by 
However, Yin discloses an intravascular imaging device (Title and abstract) comprising a combined OCT/IVUS probe (Fig.1) where the ultrasound transducer and the beam director/prism as being side by side within the tip of the probe (Fig.1a). Yin teaches also the size of his transducer as being 0.5mmX0.5mm (p.060505-2 col.1) while the size of the optical beam device has a size of 300 microns x 300 microns as the size of the ultrasound transducer is about 500 microns x 500 microns with the combination of Courtney design of the positioning of the optical and ultrasonic transducers reading on maintaining an axial displacement between the ultrasound transducer and the optical beam director such that the ultrasound transducer and the optical beam director do not overlap and such that a center axis of the optical wave and a center axis of the acoustic wave are spaced from one another in an axial direction a distance between displacement between optical beam and acoustic beam that ranges from about 300 microns to about 500 microns as claimed. 
Therefore it would have been obvious at the time of the invention for one of ordinary skill in the art to combine Courtney in the configuration taught by Yin, to modify the method made obvious by Caplan, Tearney, Courtney and Schmitt with maintaining an axial displacement between the ultrasound transducer and the optical beam director such that the ultrasound transducer and the optical beam director do not overlap and such that a center axis of the optical wave and a center axis of the acoustic wave are spaced from one another in an axial direction a distance between displacement between optical beam and acoustic beam that ranges from about 300 microns to about 500 microns, one of ordinary skill in the art would recognize that placing the ultrasound transducer and the optical beam director side by side was known in the art as taught by Courtney and since using ultrasound transducer of a size of 500 microns x 500 microns and an optical beam director of a size of 300 microns x 300 microns was also known in the art as taught by Yin, anticipating the claimed range of the axial displacement between the optical beam 
Regarding the dependent claim 27, all the elements of this claim are instantly disclosed or fully envisioned by the combination of Caplan, Tearney, Courtney, Schmitt and Yin.
Regarding claim 27, Caplan does not disclose generating one or more images of sections of the wall using the OCT data set, the ultrasound data set, or both the OCT data set and the ultrasound data set.
Yin discloses generating one or more images of sections of the wall using the OCT data set, the ultrasound data set, or both the OCT data set and the ultrasound data set (Fig. 3 with an OCT alone image, an IVUS alone image and a combined IVUS-OCT image).
Therefore it would have been obvious for one person of ordinary skill in the art at the time of the invention to have adapted the method of Caplan, Tearney, Courtney, Schmitt, Yin, Mao and Herickhoff with analyzing and generating an OCT image alone, or an IVUS image alone or both IVUS and OCT as taught by Yin in order to analyze the blood vessel wall structures only seen by OCT and only by IVUS in order to correlate these independent  images to proceed with a better diagnosis of the physiological state of the blood vessel wall.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caplan et al (U.S. Patent No 20090253989 A1), in view of Tearney et al. (USPN 20110178398 A1; Pub.Date 07/21/2011; Fil.Date 11/15/2010) in view of Courtney et al. (U.S. Patent No 20080177183 A1; Pub.Date 07/24/2008; Fil.Date 01/22/2008) in view of Schmitt et al. (U.S. Patent 20110172511 A1; Pub.Date 07/14/2011; Fil.Date 03/18/2011)  in view of Yin et al. (2011 .
Caplan, Tearney, Courtney, Schmitt and Yin teach a method as set forth above. 
Caplan, Tearney, Courtney, Schmitt and Yin do not teach the OCT data set and the ultrasound data set are acquired at a line acquisition rate that ranges from 25 kHz to about 50 kHz.
Prati discloses the availability of an A-line scanning acquisition for different scanning OCT devices with rates ranging from 4 kHz to 50 kHz and Ebbini teaches the ultrasound imaging acquiring lines at rates of 10 lines per frame with frame rates from 1000 to 5000 frames/second corresponding to 10 to 50 kHz ([0097]). 
Therefore it would have been obvious for one person of ordinary skill in the art at the time of the invention to have adapted the method of Caplan, Tearney, Courtney, Schmitt, Yin, Mao and Herickhoff with the OCT data set and the ultrasound data set are acquired at a line acquisition rate that ranges from 25 kHz to about 50 kHz, since processing the ultrasonic and optical data sets with a A-line mode acquisition rate between 4kHz and 50kHz was known in the art as taught by Prati and Ebbini. Since the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP 2144.05 I) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Alter, 105 USPQ 233 (C.C.P.A. 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785